M.D. Appeal Dkt.
                                                                               47 2015




                  IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 373 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
JOSEPH WALTER DERHAMMER,      :
                              :
              Respondent      :


                                        ORDER



PER CURIAM

    AND NOW, this 26th day of May, 2015, the Petition for Allowance of Appeal is
GRANTED. The issue, as framed by Petitioner, is as follows:

      Did the Superior Court err in affirming the trial judge’s decision precluding
      the Commonwealth from referencing [Respondent’s] pre-arrest failure to
      inquire as to the welfare of the victims, specifically the [Respondent’s]
      spontaneous, self-initiated contact with police, that was not in response to
      any police questioning, after he arrived at the arson scene of his own
      volition?